Title: From George Washington to Major General Arthur St. Clair, 6 June 1779
From: Washington, George
To: St. Clair, Arthur


        
          Sir,
          Head Quarters [Ringwood, N.J.] June 6th 79
        
        There is a road leading from King’s ferry to Junes through the Mountains, by which it is possible the enemy may intercept our line of march—You will be pleased to send a good subaltern and a party

down that road to find his patroles as near the enemy as he can with safety and communicate the earliest intelligence of any movement— You will for this purpose furnish him with a few horse. If some of the inhabitants well affected & acquainted with the country can be engaged to accompany the party, it will be very useful. It is not improbable there may be parties of the militia on the same road—The officer that commands your party should be cautioned against mistakes. I am Sr Yr Obedt servt
        
          Go: Washington
        
      